Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 1 of 29




       EXHIBIT “4”
      Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 2 of 29


To:             Kingdom Studios, LLC (dwtrademarks@dickinsonwright.com)
Subject:        U.S. TRADEMARK APPLICATION NO. 87781778 - KINGDOM STUDIOS, LLC - 75584-5
Sent:           5/18/2018 9:55:23 PM
Sent As:        ECOM114@USPTO.GOV
Attachments:    Attachment - 1
                Attachment - 2
                Attachment - 3
                Attachment - 4
                Attachment - 5
                Attachment - 6
                Attachment - 7
                Attachment - 8
                Attachment - 9
                Attachment - 10
                Attachment - 11
                Attachment - 12
                Attachment - 13
                Attachment - 14
                Attachment - 15
                Attachment - 16
                Attachment - 17
                Attachment - 18
                Attachment - 19
                Attachment - 20
                Attachment - 21

                          UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                  OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

                       U.S. APPLICATION SERIAL NO.
                       87781778

                       MARK: KINGDOM STUDIOS,
                       LLC
                                                          *87781778*
                       CORRESPONDENT ADDRESS:
                          NICOLE M. MEYER                 CLICK HERE TO RESPOND TO THIS
                          DICKINSON WRIGHT PLLC           LETTER:
                          1825 EYE STREET, N.W.,          http://www.uspto.gov/trademarks/teas/response forms.jsp
                       SUITE 900
                          WASHINGTON, DC 20006            VIEW YOUR APPLICATION FILE

                       APPLICANT: Kingdom Studios,
                       LLC

                       CORRESPONDENT’S
                       REFERENCE/DOCKET NO:
                          75584-5
                       CORRESPONDENT E-MAIL
                       ADDRESS:

                       dwtrademarks@dickinsonwright.com
        Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 3 of 29


                                                             OFFICE ACTION

                                     STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.


ISSUE/MAILING DATE: 5/18/2018


TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125
per class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS
Plus or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring
this additional fee.


The referenced application has been reviewed by the assigned trademark examining attorney. Applicant must respond timely and completely to
the issue(s) below. 15 U.S.C. §1062(b); 37 C.F.R. §§2.62(a), 2.65(a); TMEP §§711, 718.03.


SUMMARY OF ISSUES THAT APPLICANT MUST ADDRESS

    -    Section 2(d) Refusal – Likelihoods of Confusion as to International Classes 009 and 041
    -    Identification of Goods and Services


SECTION 2(d) REFUSAL – LIKELIHOOD OF CONFUSION

AS TO INTERNATIONAL CLASSES 009 AND 041

Registration of the applied-for mark is refused as to International Classes 009 and 041 because of a likelihood of confusion with the mark in U.S.
Registration No. 3034139. Trademark Act Section 2(d), 15 U.S.C. §1052(d); see TMEP §§1207.01 et seq. See the attached registration.




Trademark Act Section 2(d) bars registration of an applied-for mark that so resembles a registered mark that it is likely a consumer would be
confused, mistaken, or deceived as to the source of the goods and/or services of the applicant and registrant(s). See 15 U.S.C. §1052(d).
Determining likelihood of confusion is made on a case-by-case basis by applying the factors set forth in In re E. I. du Pont de Nemours & Co.,
476 F.2d 1357, 1361, 177 USPQ 563, 567 (C.C.P.A. 1973). In re i.am.symbolic, llc, 866 F.3d 1315, 1322, 123 USPQ2d 1744, 1747 (Fed. Cir.
2017). However, “[n]ot all of the [ du Pont] factors are relevant to every case, and only factors of significance to the particular mark need be
considered.” Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1366, 101 USPQ2d 1713, 1719 (Fed. Cir. 2012) (quoting In re
Mighty Leaf Tea, 601. F.3d 1342, 1346, 94 USPQ2d 1257, 1259 (Fed. Cir 2010)). The USPTO may focus its analysis “on dispositive factors,
such as similarity of the marks and relatedness of the goods [and/or services].” In re i.am.symbolic, llc, 866 F.3d at 1322, 123 USPQ2d at 1747
(quoting Herbko Int’l, Inc. v. Kappa Books, Inc. , 308 F.3d 1156, 1164-65, 64 USPQ2d 1375, 1380 (Fed. Cir. 2002)); see TMEP §1207.01.


The Marks

Marks are compared in their entireties for similarities in appearance, sound, connotation, and commercial impression. Stone Lion Capital
Partners, LP v. Lion Capital LLP, 746 F.3d 1317, 1321, 110 USPQ2d 1157, 1160 (Fed. Cir. 2014) (quoting Palm Bay Imps., Inc. v. Veuve
Clicquot Ponsardin Maison Fondee En 1772, 396 F.3d 1369, 1371, 73 USPQ2d 1689, 1691 (Fed. Cir. 2005)); TMEP §1207.01(b)-(b)(v).
“Similarity in any one of these elements may be sufficient to find the marks confusingly similar.” In re Davia, 110 USPQ2d 1810, 1812 (TTAB
2014) (citing In re 1st USA Realty Prof’ls, Inc. , 84 USPQ2d 1581, 1586 (TTAB 2007)); In re White Swan Ltd., 8 USPQ2d 1534, 1535 (TTAB
     Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 4 of 29

1988)); TMEP §1207.01(b).


The applicant has applied to register the mark KINGDOM STUDIOS, LLC for, in relevant part,

       “International Class 009: Pre-recorded dvds and cds featuring Christian-themed productions; downloadable music and video recordings


       International Class 041: Video and audio production services; multi-media entertainment services in the nature of recording, production
       and post-production services in the field of films, movies, television series, and music; book publishing; entertainment services, namely,
       the provision of movies and video material via the Internet and cable television; film distribution.”


The registered mark is KINGDOM for, in relevant part,

       “IC 009: Blank audiocassettes and accessories, namely, audiocassette boxes and inserts, storage racks and displays, and labels;
       prerecorded audiocassettes featuring religious and secular themes relating to education, business and self-help; blank compact discs and
       accessories, namely, compact disc boxes and inserts, storage racks and displays, and labels; prerecorded compact discs featuring religious
       and secular themes relating to education, business and self-help; blank videotapes and accessories, namely, video tape boxes and inserts,
       storage racks and displays, and labels; prerecorded videotapes featuring religious and secular themes relating to education, business and
       self-help; sound recording, sound reproduction, and sound transmitting apparatus, namely, cassette players, cassette duplicators, portable
       cassette players, cassette/compact disc duplicators, compact disc players, compact disc duplicators, portable compact disc players, sound
       mixers, sound pitch controllers, amplifiers, pickups, wave transducers, voltage surge protectors, portable and wireless public address
       systems comprising speakers, amplifiers and microphones for sound enhancement for indoor and outdoor use and parts therefor, wired
       and wireless microphones and accessories, namely, cables, adapters, connectors, and stands, wireless microphone systems comprising
       wireless transmitters, wireless receivers, wireless tuners, wireless antennas, wireless antenna dividers, wireless antenna boosters and
       wireless microphones, speakers and speaker cabinets, speaker systems comprising speakers, powered subwoofers, amplifiers and pre-
       amplifiers, speaker stands, audio cables, adapters, and connectors headphones; video projectors and accessories, namely, cables, adapters,
       connectors, ceiling mounts, lenses; video cameras and accessories, namely, cables, adapters, connectors, lenses; video projection screens;
       overhead projectors and accessories, namely, carts, lamps and bulbs, lenses, transparencies; video cassette recorders and accessories,
       namely, cables, adapters, connectors; digital video cameras; digital video editors; and batteries.
       IC 041: Audio production services, namely, digital mastering custom jingles, DAT/CDR conversions, audio sweetening, remote
       recording, analog mastering, MIDI recording, and cassette and compact disc manufacturing; video production services, namely, video
       recording and production, digital editing, 3D animation, media graphics conversions, remote production, graphics and logo designs, post
       production service, laser disk/CDR mastering, engineering; interactive multimedia services featuring CD-ROM, videocassette and DVD-
       based interactive audio/video presentations, interactive title production, and DVD authoring all for use in the production and presentation
       of audio/video presentations; and production of television programs.”


The marks share the term, KINGDOM. Marks may be confusingly similar in appearance where similar terms or phrases or similar parts of terms
or phrases appear in the compared marks and create a similar overall commercial impression. See Crocker Nat’l Bank v. Canadian Imperial
Bank of Commerce, 228 USPQ 689, 690-91 (TTAB 1986), aff’d sub nom. Canadian Imperial Bank of Commerce v. Wells Fargo Bank, Nat’l
Ass’n , 811 F.2d 1490, 1495, 1 USPQ2d 1813, 1817 (Fed. Cir. 1987) (finding COMMCASH and COMMUNICASH confusingly similar); In re
Corning Glass Works, 229 USPQ 65, 66 (TTAB 1985) (finding CONFIRM and CONFIRMCELLS confusingly similar); In re Pellerin Milnor
Corp., 221 USPQ 558, 560 (TTAB 1983) (finding MILTRON and MILLTRONICS confusingly similar); TMEP §1207.01(b)(ii)-(iii).


The examining attorney acknowledges the wording STUDIOS, LLC in the applied-for mark, however, the wording has been disclaimed apart
from the mark as shown and carries less trademark significance. Although marks are compared in their entireties, one feature of a mark may be
more significant or dominant in creating a commercial impression. See In re Viterra Inc., 671 F.3d 1358, 1362, 101 USPQ2d 1905, 1908 (Fed.
Cir. 2012); In re Nat’l Data Corp. , 753 F.2d 1056, 1058, 224 USPQ 749, 751 (Fed. Cir. 1985); TMEP §1207.01(b)(viii), (c)(ii). Disclaimed
matter that is descriptive of or generic for a party’s goods and/or services is typically less significant or less dominant when comparing marks.
See In re Dixie Rests., Inc., 105 F.3d 1405, 1407, 41 USPQ2d 1531, 1533-34 (Fed. Cir. 1997); In re Nat’l Data Corp. , 753 F.2d at 1060, 224
USPQ at 752; TMEP §1207.01(b)(viii), (c)(ii).


Moreover, the term KINGDOM is the first word in the applied-for mark. Consumers are generally more inclined to focus on the first word,
prefix, or syllable in any trademark or service mark. See Palm Bay Imps., Inc. v. Veuve Clicquot Ponsardin Maison Fondee En 1772, 396 F.3d
1369, 1372, 73 USPQ2d 1689, 1692 (Fed. Cir. 2005) (“VEUVE . . . remains a ‘prominent feature’ as the first word in the mark and the first
word to appear on the label”); In re Integrated Embedded, 120 USPQ2d 1504, 1513 (TTAB 2016) (“[T]he dominance of BARR in [a]pplicant’s
     Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 5 of 29

mark BARR GROUP is reinforced by its location as the first word in the mark.”); Presto Prods., Inc. v. Nice-Pak Prods., Inc., 9 USPQ2d 1895,
1897 (TTAB 1988) (“it is often the first part of a mark which is most likely to be impressed upon the mind of a purchaser and remembered”
when making purchasing decisions).


The marks, in the instant case, create the same sound, mental reaction and overall commercial impression. When comparing marks, “[t]he proper
test is not a side-by-side comparison of the marks, but instead ‘whether the marks are sufficiently similar in terms of their commercial
impression’ such that [consumers] who encounter the marks would be likely to assume a connection between the parties.” In re U.S. Warriors
Ice Hockey Program, Inc., 122 USPQ2d 1790, 1795 (TTAB 2017) (citing Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1368,
101 USPQ2d 1713, 1721 (Fed. Cir. 2012)); TMEP §1207.01(b). The proper focus is on the recollection of the average purchaser, who retains a
general rather than specific impression of trademarks. In re Bay State Brewing Co., 117 USPQ2d 1958, 1960 (TTAB 2016) (citing Spoons Rests.
Inc. v. Morrison Inc., 23 USPQ2d 1735, 1741 (TTAB 1991), aff’d per curiam , 972 F.2d 1353 (Fed. Cir. 1992)); TMEP §1207.01(b).


Lastly, where the goods and/or services of an applicant and registrant are “similar in kind and/or closely related,” the degree of similarity
between the marks required to support a finding of likelihood of confusion is not as great as in the case of diverse goods and/or services. In re
J.M. Originals Inc., 6 USPQ2d 1393, 1394 (TTAB 1987); see Shen Mfg. Co. v. Ritz Hotel Ltd., 393 F.3d 1238, 1242, 73 USPQ2d 1350, 1354
(Fed. Cir. 2004); TMEP §1207.01(b).


The Goods and Services

The goods and/or services are compared to determine whether they are similar, commercially related, or travel in the same trade channels. See
Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1369-71, 101 USPQ2d 1713, 1722-23 (Fed. Cir. 2012); Herbko Int’l, Inc. v. Kappa
Books, Inc., 308 F.3d 1156, 1165, 64 USPQ2d 1375, 1381 (Fed. Cir. 2002); TMEP §§1207.01, 1207.01(a)(vi).


In the instant case, the parties have highly related, potentially identical pre-recorded DVDs, CDs, audio cassettes and video tapes featuring
religious and Christian themes. In addition, the parties have highly related, potentially identical audio and video production services and
recording, production and post production services. The goods and services are such that they would marketed in the same channels of trade.


The compared goods and/or services need not be identical or even competitive to find a likelihood of confusion. See On-line Careline Inc. v. Am.
Online Inc., 229 F.3d 1080, 1086, 56 USPQ2d 1471, 1475 (Fed. Cir. 2000); Recot, Inc. v. Becton, 214 F.3d 1322, 1329, 54 USPQ2d 1894, 1898
(Fed. Cir. 2000); TMEP §1207.01(a)(i). They need only be “related in some manner and/or if the circumstances surrounding their marketing are
such that they could give rise to the mistaken belief that [the goods and/or services] emanate from the same source.” Coach Servs., Inc. v.
Triumph Learning LLC, 668 F.3d 1356, 1369, 101 USPQ2d 1713, 1722 (Fed. Cir. 2012) (quoting 7-Eleven Inc. v. Wechsler, 83 USPQ2d 1715,
1724 (TTAB 2007)); TMEP §1207.01(a)(i).


The attached Internet evidence, consisting of web pages and articles from the examining attorney’s search in a computerized database,
establishes that the same entity commonly provides the relevant services and markets the services under the same mark, that the relevant services
are sold or provided through the same trade channels and used by the same classes of consumers in the same fields of use, and that the services
are similar or complementary in terms of purpose or function.


The attached articles from the examining attorney search in a computerized database demonstrate CDs, DVDs, videos, and cassette recordings
having a religious theme and provided under the same mark and marketed in the same channels of trade. In addition, the attached web pages
evidence production, recording, and post production services provided under the same mark and marketed in the same channels of trade.

       Article 1: ChristianMusic.Com – pre-recorded CDs with a Christian theme

       Article 2: ICM Books Direct – CDs and DVDs with a Christian theme

       Article 3: Holy Land Music and Videos – Jewish and Christian themes

       Article 4-5: CreativaProduction.Com – audio and video production and post production services

       Article 6: Lisbonworks – video and audio production and post production services
     Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 6 of 29



Thus, applicant’s and registrant’s goods and services are considered related for likelihood of confusion purposes. See, e.g., In re Davey Prods.
Pty Ltd., 92 USPQ2d 1198, 1202-04 (TTAB 2009); In re Toshiba Med. Sys. Corp., 91 USPQ2d 1266, 1268-69, 1271-72 (TTAB 2009).


The marks are highly similar. The pre-recorded DVDs, CDs, audio cassettes and video tapes featuring religious and Christian themes, and the
audio and video production services and recording, production and post production services are very highly related. The similarities among the
marks and the goods and services are so great as to be marketed in the same channels of trade and create a likelihood of confusion among
consumers.

The overriding concern is not only to prevent buyer confusion as to the source of the goods and/or services, but to protect the registrant from
adverse commercial impact due to use of a similar mark by a newcomer. See In re Shell Oil Co., 992 F.2d 1204, 1208, 26 USPQ2d 1687, 1690
(Fed. Cir. 1993). Therefore, any doubt regarding a likelihood of confusion determination is resolved in favor of the registrant. TMEP
§1207.01(d)(i); see Hewlett-Packard Co. v. Packard Press, Inc., 281 F.3d 1261, 1265, 62 USPQ2d 1001, 1003 (Fed. Cir. 2002); In re Hyper
Shoppes (Ohio), Inc., 837 F.2d 463, 464-65, 6 USPQ2d 1025, 1026 (Fed. Cir. 1988).

Accordingly, registration is refused under Section 2(d) of the Trademark Act.

PRIOR FILED PENDING APPLICATION
The filing date of pending U.S. Application Serial No. 87700317 precedes applicant’s filing date. See attached referenced application. If the
mark in the referenced application registers, applicant’s mark may be refused registration under Trademark Act Section 2(d) because of a
likelihood of confusion between the two marks. See 15 U.S.C. §1052(d); 37 C.F.R. §2.83; TMEP §§1208 et seq. Therefore, upon receipt of
applicant’s response to this Office action, action on this application may be suspended pending final disposition of the earlier-filed referenced
application.


In response to this Office action, applicant may present arguments in support of registration by addressing the issue of the potential conflict
between applicant’s mark and the mark in the referenced application. Applicant’s election not to submit arguments at this time in no way limits
applicant’s right to address this issue later if a refusal under Section 2(d) issues.

Although the examining attorney has refused registration, the applicant may respond to the refusal to register by submitting evidence and
arguments in support of registration. If the applicant chooses to respond to the refusal to register, the applicant must also respond to the following
informality.


IDENTIFICATION OF GOODS AND SERVICES
The identification of goods is indefinite and must be clarified because the nature of the goods and the featured subject matter is not clearly
specified. See 37 C.F.R. §2.32(a)(6); TMEP §1402.01. In addition, the identification of services is indefinite and must be clarified because the
nature and subject matter of the services is not clearly specified. See 37 C.F.R. §2.32(a)(6); TMEP §1402.01.


Applicant must address the required clarifications and may adopt the following identification formats, if accurate:


IC 009: Pre-recorded DVDs and CDs featuring Christian-themed (specify nature of productions, e.g., music, stories); Downloadable musical
sound recordings and video recordings featuring (specify subject matter, e.g., Christian themed music and stories)

IC 036: Financial investment in the production of movies and television services of others

IC 041: Video production and production of audio recording services; Multi-media entertainment services in the nature of recording, production
and post-production services in the field of films, movies, television series, and music; Book publishing; Entertainment services, namely, the
provision of continuing (indicate format of entertainment, e.g., programs, segments, movies, shows) featuring (indicate type, e.g., commentary,
comedy, news, etc.) delivered by the Internet and cable television; Provision of non-downloadable films and movies via a video-on-demand
service; Film distribution

Please note, the parentheses in the suggested identification formats are used to designate required clarifications and should not be included in the
final identification.
     Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 7 of 29


For assistance with identifying and classifying goods and services in trademark applications, please see the USPTO’s online searchable U.S.
Acceptable Identification of Goods and Services Manual. See TMEP §1402.04.


Applicant’s goods and/or services may be clarified or limited, but may not be expanded beyond those originally itemized in the application or as
acceptably amended. See 37 C.F.R. §2.71(a); TMEP §1402.06. Applicant may clarify or limit the identification by inserting qualifying language
or deleting items to result in a more specific identification; however, applicant may not substitute different goods and/or services or add goods
and/or services not found or encompassed by those in the original application or as acceptably amended. See TMEP §1402.06(a)-(b). The scope
of the goods and/or services sets the outer limit for any changes to the identification and is generally determined by the ordinary meaning of the
wording in the identification. TMEP §§1402.06(b), 1402.07(a)-(b). Any acceptable changes to the goods and/or services will further limit scope,
and once goods and/or services are deleted, they are not permitted to be reinserted. TMEP §1402.07(e).


ASSISTANCE

If applicant has questions regarding this Office action, please telephone or e-mail the assigned trademark examining attorney. All relevant e-mail
communications will be placed in the official application record; however, an e-mail communication will not be accepted as a response to this
Office action and will not extend the deadline for filing a proper response. See 37 C.F.R. §§2.62(c), 2.191; TMEP §§304.01-.02, 709.04-.05.
Further, although the trademark examining attorney may provide additional explanation pertaining to the refusal(s) and/or requirement(s) in this
Office action, the trademark examining attorney may not provide legal advice or statements about applicant’s rights. See TMEP §§705.02,
709.06.




                                                /AKhan/
                                                Asmat Khan
                                                Law Office 114
                                                (571)-272-9453
                                                asmat khan@uspto.gov



TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response forms.jsp. Please wait 48-72 hours from the
issue/mailing date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application.
For technical assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned
trademark examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to
this Office action by e-mail.

All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 8 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 9 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 10 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 11 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 12 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 13 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 14 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 15 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 16 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 17 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 18 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 19 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 20 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 21 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 22 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 23 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 24 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 25 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 26 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 27 of 29
Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 28 of 29
    Case 0:19-cv-61724-XXXX Document 1-4 Entered on FLSD Docket 07/12/2019 Page 29 of 29


To:                   Kingdom Studios, LLC (dwtrademarks@dickinsonwright.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87781778 - KINGDOM STUDIOS, LLC - 75584-5
Sent:                 5/18/2018 9:55:24 PM
Sent As:              ECOM114@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 5/18/2018 FOR U.S. APPLICATION SERIAL NO. 87781778

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 5/18/2018 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.

Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response forms.jsp.

(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation warnings.jsp.
